The Courts
The indictment charges an entry into a stable with intent to commit “ larcey.” Burglary is the entering of a house, etc., “with intent to commit grand or petit larceny, or any felony.” (Pen. Code, § 459.) There is no such felony as “larcey” known to our law. “ Larcey ” is certainly not larceny, nor does the maxim idem sonans apply.
It is said that the Court must give judgment without regard to the technical errors or defects, or to exceptions which do not affect the substantial rights of the parties. (Pen. Code, 1258.) But this is more than a departure from an established form; nor is it a case in which facts are averred in the indictment which sufficiently indicate the sense in which the word purporting to name the crime is employed, but is a failure to describe any offense.
Judgment reversed, and cause remanded for a new trial.